In an action, inter alia, for a judgment declaring the rights of the parties in certain properties, the nonparty-appellant appeals, as limited by its brief, from so much of an order of the Supreme Court, Kings County (Yoswein, J.), dated March 22, 1995, as imposed sanctions against it.
Ordered that the order is affirmed insofar as appealed from, with costs; and it is further,
Ordered that counsel for the respective parties are directed to prepare affirmations on the issue of why an order should not be made and entered imposing such sanctions or costs, if any, on the nonparty-appellant pursuant to 22 NYCRR 130-1.1 (c) as this Court may deem appropriate, and to serve one copy of the same on each of the other parties to the appeal and file the original and four additional copies in the office of the clerk of this Court on or before December 4, 1996.
Review of the record and of all of the prior proceedings herein and in the related actions supports the Supreme Court’s determination that the conduct of the nonparty-appellant law firm Heller, Horowitz & Feit, P. C., was undertaken "primarily *316to delay or prolong the resolution of the litigation, or to harass * * * another”, and therefore was frivolous within the meaning of 22 NYCRR 130-1.1 (c) (2) and subject to the imposition of sanctions (see, e.g., SRF Bldrs. Capital Corp. v Ventura, 229 AD2d 431).
Prosecution of this appeal may subject the nonpartyappellant law firm to further sanctions for frivolous conduct under 22 NYCRR 130-1.1 (c). Ritter, J. P., Pizzuto, Friedmann and Luciano, JJ., concur.